DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 01/19/2022, the following has occurred: Claim(s) 1 has been amended. Claim(s) 29 has been canceled. 
Claim(s) 1, 3, 6, 8-18, 27, and 30 are pending.
Double Patenting
Claims 1, 3, 6, 8-18, 27, and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-3, 8, 11, 14, 16, 18, 21-23, and 28-30 of copending Application No. 16/546534 in view of Urushizaki (US 6163011) in view of Van Niekerk (US 20110173797 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, all the limitations are disclosed in the copending application claim 1-3, 23, and 29 except “the currently produced welding area is produced only when the already produced welding area had already solidified and the first component is a ball.”
Urushizaki discloses a conventional laser welding method the currently produced welding area is produced only when the already produced welding area had already solidified (melt-solidified portion 902 is completely solidified before being irradiated with the second pulse, Col 10 lines 63-67 and Col 11 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application to incorporate the teachings of Urushizaki. One of ordinary skill in the art would understand that overlapping 
Copending application in view of Urushizaki does not disclose that the first component is a ball and the second component is a body component of a vehicle body to be produced.
Van Niekerk discloses a method of welding a ball to a component, where the welding is performed between two body parts of a vehicle (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copending application in view of Urushizaki to incorporate the teachings of Van Niekerk and weld a ball to a component. Doing so would create a form-locking element for interlocking two components, par. 11-12.
Regarding claims 3, 6, 8-18, 27, and 30¸ all the limitations are disclosed in the copending application claims 2-3, 8, 11, 14, 16, 18, 21-23, and 28-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8-10, 12-13, 15-18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki (US 6163011) in view of Papenfuss (US 20060144827 A1) and Van Niekerk (US 20110173797 A1).
Regarding claim 1, Urushizaki discloses a method for welding components (method for welding components, title), the method comprising the steps of: providing a first component and a second component (first member 11 and second member 12); 
placing the two components on each other (members 11 and 12 are overlapped, abstract); welding the two components by a laser beam (members 11 and 12 are welded with a laser beam, abstract), wherein, by repeated switching on and off of the laser beam (pulses have a ON and OFF state, Fig. 8A, Col 10 lines 61-63), 
a multiplicity of welding pulses (series of laser pulses to create a multiplicity of welds, Fig. 8A) are produced which are each interrupted by welding-free pause intervals (pulses have a ON and OFF state, Fig. 8A, Col 10 lines 61-63; where the broadest reasonable interpretation of welding-free means that the laser is off during the pause), in which the laser beam is switched off, wherein each welding pulse produces a local welding area (molten portion 31 and 32, Fig. 8A and 8C) in which material of the two components is melted and fused to a locally limited extent (molten portion 31, Fig. 8A, shows both member 11 and 12 are melted into a locally limited pool), and 
individual welding areas of the local welding areas produced by the welding pulses overlap (molten portion 32 overlaps with previously molten and now partially solidified portion 31, Fig. 8C), and
the laser beam is positioned such that a currently produced welding area (molten portion 32) overlaps with an already produced welding area (melt-solidified portion 902, Fig. 8C),

the first component is made from steel, aluminum or thermoplastic, which is welded onto the second component (first member can be made of a stainless steel, Col 3 lines 60-61).  
Urushizaki does not disclose the laser beam is stationary relative to the two components during each welding pulse such that there is no relative movement of the laser beam with respect to the two components during each welding pulse.
Urushizaki discloses that is desirable that during the laser pulse the distance the beam moves less than one-fifth of the width of the junction interface of the molten portion. When the distance exceeds one-fifth this can cause stirring effect in the molten portions which make it difficult to form a stable low-hardness layer and a high-hardness layer (Col 6, lines 46-55).
Papenfuss discloses laser welding by overlapping each weld point, wherein the successively welded points are performed in incremental distances (par. 46). Where one of ordinary skill in the art would understand that incrementally applying overlapping welds at distinct distances involve keeping the laser beam stationary relative to the welded components during each weld point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Urushizaki and Papenfuss, where each overlapping weld is performed at distinct incremental distances. Doing so would have the benefit of preventing stirring effects if the laser beam is moved during the pulse (Col 6, lines 46-55, Urushizaki) and producing a hermetically sealed weld (par. 47, Papenfuss)
Urushizaki in view of Papenfuss does not disclose that the first component is a ball and the second component is a body component of a vehicle body to be produced.
Van Niekerk discloses a method of welding a ball to a component, where the welding is performed between two body parts of a vehicle (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Papenfuss to incorporate the teachings of Van Niekerk and weld a ball to a component. Doing so would create a form-locking element for interlocking two components, par. 11-12.
Additionally, it is noted that Urushizaki discloses that the method taught in the Comparative Example 1, though it generates cracks, is a conventional laser-welding method (Col 11 lines 21-25), therefore, one of ordinary skill in the art would be able to take the known conventional method and apply it to welding a ball to a component.
Regarding claim 3, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein individual welding areas of the local welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam (hermetic weld seam, par. 12; where fluid-tight can also mean hermetic, Papenfuss).
Regarding claim 6, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein the already produced welding area was produced directly before the last pause interval (second molten portion partially overlaps with the first molten portion, Col 11 lines 1-5).   
Regarding claim 8, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses lie within the range of between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms (laser-on time is 20 ms, Col 10 lines 55-58).
Regarding claim 9, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are identical in length (pulse duration is identical with on duty to be 20%, Fig. 8, Col 10 lines 55-58).
Regarding claim 10, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are different in length (pulse-on duty can be between 30-70%, claim 7; additionally, one of ordinary skill in the art would be able to change the pulse duration for each welding pulse).  
Regarding claim 12, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is identical in size (pulse duration is identical with a duty cycle at 20% and the frequency of the YAG was set to 10 Hz, Fig. 8, Col 10 lines 55-58; where it is understood by the examiner that the laser’s power is not changing during the welding pulse, therefore the power density of each pulse is identical; additionally, one of ordinary skill in the art would be able to maintain the same power input to the laser to achieve identical power density since the laser wavelength is at 10Hz and the duty cycle is 20% for all the pulses).  
Regarding claim 13, Urushizaki in view of Papenfuss and Van Niekerk does not disclose the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is different in size.
Urushizaki discloses in another embodiment that the average output of the laser beam is lowered in the form of a slope or steps, Col 6 lines 60-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Papenfuss and Van Niekerk to incorporate the teachings of Urushizaki and have changing power density. Doing so would 
Regarding claim 15, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 14, wherein the beam diameter or the beam width of the laser beam is in each case identical for the multiplicity of welding pulses (one of ordinary skill in the art would know that using identical the laser beam’s width can help generate even heat treatment).  
Regarding claim 16, Urushizaki in view of Papenfuss and Van Niekerk does not disclose the method as claimed in claim 1, wherein the laser beam used has a circular beam cross section.
Papenfuss discloses a laser welding method with overlapping welds wherein the laser beam used has a circular beam cross section (spot welds can have a diameter of 0.025mm which indicates a circular cross section, par. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Papenfuss and Van Niekerk to incorporate the teachings of Papenfuss and have spot weld with a circular cross section. Doing so would have the benefit of achieving hermetic weld seams for applications in implantable medical devices (par. 2, Papenfuss).
Regarding claim 17, Urushizaki in view of Papenfuss and Van Niekerk discloses the method as claimed in claim 1, wherein the beam diameter or the beam width of the laser beam is different for individual welding pulses of the multiplicity of welding pulses (one of ordinary skill in the art would know that different the laser beam’s width would be desirable to achieve a wider weld pool).  
Regarding claim 18, Urushizaki in view of Papenfuss and Van Niekerk does not disclose the method as claimed in claim 1, wherein the welding is carried out with a repetition rate within a range of between 200 Hz and 10 kHz  (pulse frequency between 100 and 300 Hz, Col 5 lines 57-64) 
Regarding claim 27, Urushizaki in view of Papenfuss and Van Niekerk does not disclose wherein by way of the multiplicity of welding areas in a contact region of the ball on the second component, a weld seam extending around the ball in the contact region is produced.  
Van Niekerk further discloses a method of welding a ball to a component wherein by way of the multiplicity of welding areas in a contact region (weld seams 3 is in the region where the ball contacts the component 1) of the ball (ball 2) on the second component (component 1), a weld seam (weld seams, form-locking element, can be symmetrical with respect to the normal surface line of the first component, par. 11, where it is understood by the examiner that the weld seam surrounds the contact region of the ball in a circular shape) extending around the ball in the contact region is produced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Papenfuss and Van Niekerk to incorporate the further teachings of Van Niekerk and weld the ball around the contact region with Urushizaki’s method of using a multiplicity of welding areas. Urushizaki discloses that related art is in welding drive units that are tubular and have circular welds, Fig. 3, Col 1 lines 12. Therefore, one of ordinary skill in the art would know to take Van Niekerk’s teaching of welding a circular shape around a ball’s contact point with the second component and use a multiplicity of weld areas to create the circular weld seam around the sphere. Doing so would have the benefit of being able to interlock the two components (par. 8, Van Niekerk).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Papenfuss and Van Niekerk as applied to claim 1, and further in view of Capostagno (US 20180029163 A1).
Regarding claim 11, Urushizaki in view of Van Niekerk does not disclose the method as claimed in claim 1, wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2.
Capostagno teaches a laser welding apparatus wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (max peak power intensity is 3.98 x 108 W/cm2, par. 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Capostagno and use power densities with a max intensity of 3.98 x 108 W/cm2. The benefit of using high power density is overcoming bright metals’ surface reflectivity and poor absorbance when trying generate weld pools (Capostagno, par. 53).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Papenfuss and Van Niekerk as applied to claim 1, and further in view of Suzuki (US 6324195 B1).
Regarding claim 14, Urushizaki in view of Van Niekerk does not disclose the method as claimed in claim 11, wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm.
Suzuki discloses a laser welding method of sealing batteries with overlapping welds wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm (spot diameter of 0.6mm, par. 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate .
Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Papenfuss and Van Niekerk as applied to claim 1, and further in view of Mombo-Caristan (US 5595670 A).
Regarding claim 30, Urushizaki in view of Van Niekerk does not disclose the method as claimed in claim 1, wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section (commonly used strategy to increase welding speed by decreasing the focused spot size (i.e. beam cross-section) to increase the power density or increasing the laser power, Col 1 lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Mombo-Caristan and change the beam cross-section or laser power. Doing so would have the benefit of increasing the welding speed which is important for automotive welding that requires high welding speeds (Col 3 lines 11-14, Mombo-Caristan).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8-18, 27, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Primary Examiner, Art Unit 3761